DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and remarks filed 6/8/21.Claims 1, 5-9 and 11-28 are pending. Claims 25-28 have been newly added. Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections withdrawn.
4. The rejection of claims 8, 10 and 24 over 35 USC § 112(b) or 101 is withdrawn because claims have been amended or cancelled.
5. The rejection of claim 9 over 35 U.S.C. § 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The invention appears to employ novel hybridoma cells (CGMCC deposit No. 12542 or CGMCC deposit no. 12543). Since the hybridoma cells are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. Applicants have indicated that the hybridoma cells are obtainable or available to meet the requirements of 35 U.S.C. § 112. Therefore, the rejection is withdrawn.

7. The rejection of claims 1, 2, 10 and 24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goldman et al., is withdrawn because of claim amendments and arguments.
EXAMINER'S AMENDMENT
8. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yang Yi on 7/19/21.
The application has been amended as follows: 
In the claims
9. Please cancel claims 15, 22 and 23. Please amend claims 11, 18, 19, 21 and 24
11. A type I interferon antagonist, comprising the anti-IFNAR1 antibody or antigen-binding portion thereof of claim 1.
18. A biomaterial related to the antibody, or antigen-binding portion thereof of claim 1, which is any one of A1)-A12):
A1) the nucleic acid molecule encoding the antibody, or antigen-binding portion thereof of claim 1;

A3) an expression vector comprising the nucleic acid molecule of A1);

A5) a recombinant cell comprising the nucleic acid molecule of A1);

A7) a recombinant cell comprising the expression vector of A3);

A9) a transgenic cell line comprising the nucleic acid molecule of A1); and

A11) a transgenic cell line comprising the expression vector of A3); .


19. A method for preparing an anti-IFNAR1 antibody
1) providing:
(i) a sequence of the heavy chain variable region of the anti-IFNAR1 antibody, comprising CDR1 sequence selected from SEQ ID NO:3 and SEQ ID NO:13, CDR2 sequence selected from SEQ ID NO:4 and SEQ ID NO:14, and CDR3 sequence selected from SEQ ID NO:5 and SEQ ID NO:15; or 
(ii) a sequence of the light chain variable region of the anti-IFNAR1 antibody, comprising CDR1 sequence selected from SEQ ID NO:8 and SEQ ID NO:18, CDR2 sequence selected from SEQ ID NO:9 and SEQ ID NO:19, and CDR3 sequence selected 
2) expressing the anti-IFNAR1 

21. A method of treating a type-I interferon-mediated disease or disorder in a subject in need of treatment comprising administering to the subject the antibody, or antigen-binding portion thereof, of claim 1, such that the type-I interferon mediated disease in the subject is treated, wherein the type-I interferon-mediated disease or disorder is an interferon alpha-mediated disease or disorder selected from the group consisting of systemic lupus erythematosus, insulin dependent diabetes mellitus, inflammatory bowel disease, multiple sclerosis, psoriasis, autoimmune thyroiditis, rheumatoid arthritis and glomerulonephritis. 

24. A method for treating type I interferon-mediated disease or diseases caused by type I interferons abnormality in a subject, comprising administering to the subject the antibody or antigen binding portion thereof produced by the hybridoma cells of claim 9, such that the type-I interferon-mediated disease or diseases caused by type I interferons abnormality in the subject is treated, wherein the type-I interferon-mediated disease is an interferon alpha-mediated disease, and wherein the disease or disorder is selected from the group consisting of systemic lupus erythematosus, insulin dependent diabetes mellitus, inflammatory bowel disease, multiple sclerosis, psoriasis, autoimmune thyroiditis, rheumatoid arthritis and glomerulonephritis.


Election/Restrictions
10.  Claims 1, 5-9, 11-14 and 16-19 were directed to an allowable product (antibody). Pursuant to the procedures set forth in MPEP § 821.04(b), claims 20, 21 and 24-28 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 4/2/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.                                                                                                                                                                     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Reasons for Allowance
11. The following is an examiner’s statement of reasons for allowance: The CDR sequences of SEQ ID Nos: 3-5, 8-10, 13-15, 18-20 and heavy and light chain variable region sequences of SEQ ID Nos: 2, 7, 12 and 17 are found to be free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	12. Claims 1, 5-9, 11-14, 16-21 and 24-28 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645 

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645